Citation Nr: 0101440	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-15 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and son


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel

REMAND

The appellant served on active duty from February 1943 to May 
1945.  During his active (combat) service, he sustained 
gunshot injuries to the right thumb, right arm, and left 
wrist.  He is service connected for the residuals of those 
injuries:  Amputation of the right thumb (30%); residuals of 
right forearm (radius) fracture (30%); and residuals of 
gunshot wound to the left wrist (10%).  His combined service-
connected disability rating is 60 percent, which has been in 
effect since November 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO), which denied a total disability rating based 
on individual unemployability due to service-connected 
disability.

A review of this case discloses that the appellant was self-
employed in a paint and wallpaper business from 1963 to 1983.  
He described the type of work as "sales/owner".  The 
appellant underwent aorta coronary bypass surgery in 1982 due 
to coronary artery disease.  Following surgery, mild ulnar 
paresthesia on the right side was noted, but it was felt that 
this would improve in time.  There was no motor weakness in 
the ulnar function on the right side.

In September 1998, the appellant underwent a VA compensation 
and pension examination, ordered in conjunction with a July 
1998 claim for increase in his service-connected disability 
evaluations.  At this examination, the appellant complained 
of multiple arthralgias and neuralgias.  It was noted that 
the appellant had trouble with performing the activities of 
daily living and that his 78-year-old spouse assisted him.  
The assessment was degenerative joint disease secondary to 
multiple gunshot wounds, decreased strength secondary to 
multiple gunshot wounds.  It was noted that the appellant 
also has coronary artery disease and arrhythmia.  No opinion 
on employability was provided.

In September 2000, a hearing was conducted before the 
undersigned in Atlanta, Georgia.  The appellant argued that 
the effects of his old gunshot wounds to the right hand, 
right forearm, and left wrist caused him to be unable to 
work.  He disputed the implication that his heart trouble and 
other physical problems are responsible for his 
unemployability.

Having reviewed the record, the Board believes that further 
evidentiary development is necessary.  We note that the 
recent VA examination in 1998 does not contain an opinion on 
the appellant's employability, and that the appellant has not 
been requested to provide a list with the names and addresses 
of all medical care providers who have treated him for his 
service connected disabilities.  Decisions of the Board must 
be based on all of the evidence available.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  The duty to assist includes 
the duty to request information which may be pertinent to the 
claim and to develop pertinent facts by conducting a thorough 
medical examination.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990).

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the right hand, right 
forearm, and left wrist since 1982.  
After securing the necessary 
authorization, where necessary, VARO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

2.  The appellant should be afforded a VA 
examination of his right hand, right 
forearm, and left wrist to ascertain the 
nature and severity of any impairment 
shown.  The claims folder must be 
reviewed, along with a copy of this 
remand decision, before the examination.  
The examiner should note in the 
examination report that this was 
reviewed.  All appropriate tests deemed 
necessary should be conducted and all 
clinical findings should be reported in 
detail.  Specifically, for each hand, 
forearm, and wrist the examiner should 
fully describe the degree of limitation 
of motion.  Any limitation of motion must 
be confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  The 
examiner must provide an opinion as to 
whether the appellant is unemployable due 
to service-connected disability of the 
right hand, right forearm, and left 
wrist.  A complete rationale for all 
opinions expressed must be provided.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


